 


115 HRES 274 EH: Condemning the Government of Iran’s state-sponsored persecution of its Baha’i minority and its continued violation of the International Covenants on Human Rights.
U.S. House of Representatives
2018-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 274 
In the House of Representatives, U. S.,

December 12, 2018
 
RESOLUTION 
Condemning the Government of Iran’s state-sponsored persecution of its Baha’i minority and its continued violation of the International Covenants on Human Rights. 
 
 
Whereas in 1982, 1984, 1988, 1990, 1992, 1993, 1994, 1996, 2000, 2004, 2006, 2008, 2009, 2012, 2013, 2015, and 2016, Congress declared that it deplored the religious persecution by the Government of Iran of the Baha’i community and would hold the Government of Iran responsible for upholding the rights of all Iranian nationals, including members of the Baha’i Faith;  Whereas the United States Commission on International Religious Freedom 2016 Annual Report states— 
(1)The Baha’i community, the largest non-Muslim religious minority in Iran, long has been subject to particularly severe religious freedom violations. The government views Baha’is, who number at least 300,000, as heretics and consequently they face repression on the grounds of apostasy.;  (2)Since 1979, authorities have killed or executed more than 200 Baha’i leaders, and more than 10,000 have been dismissed from government and university jobs.; and  
(3)Over the past 10 years, approximately 850 Baha’is have been arbitrarily arrested.;  Whereas the Department of State 2015 International Religious Freedom Report states— 
(1)religious minorities in Iran continued to face societal discrimination, especially the Bahai community, which reported continuing problems at different levels of society, including personal harassment.;  (2)the Government of Iran continued to prohibit Bahais from officially assembling or maintaining administrative institutions, actively closed such institutions, harassed Bahais, and disregarded their property rights.;  
(3)in Iran, Bahai blood may be spilled with impunity, and Bahai families are not entitled to restitution and Bahais cannot receive compensation for injury or crimes committed against them and cannot inherit property.;  (4)the Government of Iran requires universities to exclude Bahais from access to higher education or expel them if their religious affiliation becomes known.; and  
(5)in Iran, Bahais are banned from government employment and [t]here were reports of non-Bahais being pressured to refuse employment to Bahais or dismissing Bahais from their private sector jobs.;  Whereas, on June 8, 2016, the United Nations Special Rapporteur on the situation of human rights in the Islamic Republic of Iran and the United Nations Special Rapporteur on freedom of religion or belief issued a joint statement condemning the wave of incitement of hatred of the Baha’i community reflected in speeches made by religious, judiciary and political officials in the Islamic Republic of Iran;  
Whereas, on September 6, 2016, the United Nations Secretary-General issued a report on the situation of human rights in the Islamic Republic of Iran (A/71/374), which stated that human rights violations have continued at an alarming rate;  Whereas, on December 19, 2016, the United Nations General Assembly adopted a resolution (A/RES/71/204), which [e]xpresse[d] serious concern about ongoing severe limitations and restrictions on the right to freedom of thought, conscience, religion or belief and restrictions on the establishment of places of worship, as well as attacks against places of worship and burial, as well as other human rights violations, including but not limited to harassment, persecution and incitement to hatred that lead to violence against persons belonging to recognized and unrecognized religious minorities, including Christians, Jews, Sufi Muslims, Sunni Muslims, Zoroastrians and members of the Baha’i Faith and their defenders;  
Whereas in May 2008, the Government of Iran imprisoned the 7 members of the former ad hoc leadership group of the Baha’i community in Iran, known as the Yaran-i-Iran, or friends of Iran—Mrs. Fariba Kamalabadi, Mr. Jamaloddin Khanjani, Mr. Afif Naeimi, Mr. Saeid Rezaie, Mr. Behrouz Tavakkoli, Mrs. Mahvash Sabet, and Mr. Vahid Tizfahm—and these individuals were convicted of charges including spying for Israel, insulting religious sanctities, propaganda against the regime and spreading corruption on earth and sentenced to 20-year prison terms, the longest sentences given to any prisoner of conscience in Iran at that time and one remains imprisoned;  Whereas beginning in May 2011, officials of the Government of Iran in 4 cities conducted sweeping raids on the homes of dozens of individuals associated with the Baha’i Institute for Higher Education (referred to in this Resolution as BIHE) and arrested and detained several educators associated with BIHE, with 16 BIHE educators ultimately sentenced to 4- or 5-year prison terms, 4 of whom remain in prison;  
Whereas scores of Baha’i cemeteries have been attacked, and in 2014, Revolutionary Guards began excavating a Baha’i cemetery in Shiraz, which is the site of 950 graves, and built a cultural and sport center on the cemetery site;  Whereas the Baha’i International Community reported that there has been a recent surge in anti-Baha’i hate propaganda in Iranian state-sponsored media outlets, noting that— 
(1)in 2010 and 2011, approximately 22 anti-Baha’i articles were appearing every month;  (2)in 2014, the number of anti-Baha’i articles rose to approximately 400 per month; and  
(3)by 2016, the number of anti-Baha’i articles rose to approximately 1,500 per month;  Whereas there are currently 82 Baha’is in prison in Iran;  
Whereas the Government of Iran is party to the International Covenants on Human Rights and is in violation of its obligations under such Covenants;  Whereas section 105 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8514) authorizes the President to impose sanctions on individuals responsible for or complicit in, or responsible for ordering, controlling, or otherwise directing, the commission of serious human rights abuses against citizens of Iran or their family members on or after June 12, 2009; and 
Whereas the Iran Threat Reduction and Syria Human Rights Act of 2012 (Public Law 112–158) amends and expands the authorities established under the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (Public Law 111–195) to sanction Iranian human rights abusers: Now, therefore, be it  That the House of Representatives— 
(1)condemns the Government of Iran’s state-sponsored persecution of its Baha’i minority and its continued violation of the International Covenants on Human Rights;  (2)calls on the Government of Iran to immediately release the imprisoned Baha’i leader, the 4 imprisoned Baha’i educators, and all other prisoners held solely on account of their religion;  
(3)calls on the President and the Secretary of State, in cooperation with responsible nations, to immediately condemn the Government of Iran’s continued violation of human rights and demand the immediate release of prisoners held solely on account of their religion; and  (4)urges the President and the Secretary of State to utilize available authorities to impose sanctions on officials of the Government of Iran and other individuals directly responsible for serious human rights abuses, including abuses against the Baha’i community of Iran.  
 
Karen L. Haas,Clerk.
